Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to communications filed 12/17/2020. As per the claims filed 12/17/2020:
 
Claim(s) 1-20 is/are currently pending.
Claim(s) 1, 8, 15 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 8-10, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greg Chew et al (US PG Pub. No. 2022/0335553; PCT Filed: 11/17/2020)(hereinafter: Chew) in view of Charles Brecque (US PG Pub No. US2022/0284312; Priority: US Provisional 63/036729 (filed 6/16/2020))(hereinafter: Brecque).

Claim 1:
As per independent claim 1 Chew discloses a computer-implemented method, comprising: 
identifying a content type within a content template [[0026] identifying from an input document operative data (content types) [0031] user selects template as input document]. 
identify a set of content categories associated with the content type [[0028-0031] content categories associated with the extracted operative data are identified from the input document] 
identifying one or more consent templates associated with one or more of the content type and the set of content categories[0029-0031] operative statements that are identified are retrieved from a database, the operative statements selected by the user may be collected and used by the document generation logic to generate the source digital data file] and 
Chew discloses identifying consent templates (operative statements) from a knowledge database (tree structured). However, Chew failed to specifically disclose mapping the content template to the one or more consent templates to generate a consent template graph.
Brecque, in the same field of document generation and search discloses this limitation in that [[0090] the available contract types 303 may be deduced from the document knowledge graph 306, which is generated by converting document templates into knowledge graphs using a template to knowledge graph converter 307. In some embodiments, this conversion may involve converting the terms of a document to triples and extracting the symbolic rules which govern the document [0091] the knowledge graph 306 may apply a plurality of rules, such as symbolic rules provided by a compatibility rules engine 308, specific to the contract type 303 to materialise a reconciled knowledge graph (compatible graph) 320 where all terms 309 of the plurality of sources are compatible.]. A template graph is generated by converting document templates into a reconciled knowledge graph. Support in provisional pages 15-16.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the operative statements of Chew to map the content template to one or more consent templates to generate a consent template graph as disclosed by Brecque. The motivation for doing so would have been to improve the contract's connectivity with external laws and contracts so that it automatically knows when it is affected and how it might need to evolve [0025]  (provisional page 4).

Claim 2:
As per claim 2, which depends on claim 1, Chew and Brecque disclose wherein identifying the content type within the content template further comprises: parsing the content template to identify one or more keywords representing the content type. Chew, [[0025] the digital contract generation logic may be provided with a parser logic configured to analyse the source digital data file and at least extract the operative data from each operative statement, the parser logic comprising a machine contract generation logic, MCGL, configured to generate, based on the extracted operative data, a machine contract programme containing a set of software programme statements representing the extracted operative data]

Claim 3:
As per claim 3, which depends on claim 1, Chew disclsoes wherein identifying the set of content categories further comprises: 
accessing a knowledge graph including a plurality of content categories with one or more descriptors [[0029] accessing knowledge database system (graph based see 0033) containing a plurality of operative statements each tagged with a set of metadata information, and a semantic search engine configured to execute the at least one search query generated by the SSQGL so as to identify and retrieve from the operative statement database a set of operative statements associated with metadata information matching the search criteria of the at least one search query]; 
parsing the one or more descriptors of each content category to identify descriptors associated with the content type [[0066 ]analysing, by means of a parser logic, the source digital data file and least extracting the operative data from each operative statement, the parser logic comprising a machine contract generation logic, MCGL, configured to convert the extracted operative data, a set of software programme statements, and generate, based on the set of software programme statements and contract data inputs defined in the operative data] and 
selecting one or more content categories for inclusion in the set of content categories based on descriptors for the one or more content categories being associated with the content type [[0031] the user may input through the user interface a set of descriptive keywords which are converted into a structured search query that may be used by the semantic search layer to retrieve information from the operative database. For example, the keywords may be a set of criteria relating to the intended use of the digital contract, the type of parties involved, the desired risk factor value for operative statement, and the like. The semantic search layer, based on the keywords, may search in the operative database system to identify operative statements that match at least some of the search criteria].

Claim 8:
	As per independent claim 8, it recites a system performing the steps of the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 9:
	As per claim 9, it is rejected under the same rationale as claim 2 above.

Claim 10:
	As per claim 10, it is rejected under the same rationale as claim 3 above.

Claim 15:
	As per independent claim 15, it recites a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform the operations of the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 16:
	As per claim 16, it is rejected under the same rationale as claim 3 above.

Allowable Subject Matter

Claims 4-7, 11-14, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOWARD CORTES/Primary Examiner, Art Unit 2144